 

Exhibit 10.3

EXACT SCIENCES CORPORATION

2016 INDUCEMENT AWARD PLAN

Exact Sciences Corporation, a Delaware corporation (the “Company”), sets forth
herein the terms of its 2016 Inducement Award Plan (the “Plan”), as follows:

1.



PURPOSE

The purpose of the Plan is to provide, among other equity awards, restricted
stock unit awards and non-qualified stock options to individuals not previously
employees of the Company (or following such individuals’ bona fide period of
non-employment with the Company), as an inducement material to the individuals’
entry into employment with the Company within the meaning of Rule 5635(c)(4) of
the NASDAQ Listing Rules.  It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company and its stockholders, thereby
stimulating their efforts on the Company’s behalf and strengthening their desire
to remain with the Company.

2.



DEFINITIONS 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1. “2010 Omnibus Plan” means the Company’s 2010 Omnibus Long-Term Incentive
Plan (As Amended and Restated Effective April 28, 2015), as amended.

 

2.2. “Alternative Award” means an Award made pursuant to Section 8.2.  

 

2.3. “Award” means an Inducement RSU Award or an Alternative Award.

 

2.4. “Award Agreement” means a written agreement between the Company and a
Grantee, or notice from the Company to a Grantee that evidences and sets out the
terms and conditions of an Award.

 

2.5. “Board” means the Board of Directors of the Company.

 

2.6. “Committee” means the Compensation Committee of the Board.

 

2.7. “Company” means Exact Sciences Corporation, a Delaware corporation, or any
successor corporation.

 

2.8. “Effective Date” means January 25, 2016.

 

2.9. “Eligible Individual” means any individual who was not previously an
employee of the Company or any of its Subsidiaries (or who has had a bona fide
period of non-employment with the Company and its Subsidiaries) who is hired by
the Company or one of its Subsidiaries.

 

2.10. “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
applicable individual, any person sharing the applicable individual’s household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than fifty percent of the



--------------------------------------------------------------------------------

 

 

beneficial interest, a foundation in which any one or more of these persons (or
the applicable individual) control the management of assets, and any other
entity in which one or more of these persons (or the applicable individual) own
more than fifty percent of the voting interests. 

 

2.11. “Grantee” means a person who receives or holds an Award under the Plan.

 

2.12. “Inducement RSU Award" is defined in Section 8.1.

 

2.13. “Plan” means this Exact Sciences Corporation 2016 Inducement Award Plan.

 

2.14. “Termination Date” means the date of the Company’s 2017 Annual
Stockholders’ Meeting.

 

Any capitalized terms used but not defined herein are defined in the 2010
Omnibus Plan.

3.



ADMINISTRATION OF THE PLAN

3.1. General 

 

Except as otherwise may be required by applicable law, regulatory requirement or
the certificate of incorporation or the bylaws of the Company, the Committee
shall have full power and authority to take all actions and to make all
determinations required or provided for under the Plan, any Award or any Award
Agreement, and shall have full power and authority to take all such other
actions and make all such other determinations not inconsistent with the
specific terms and provisions of the Plan that the Committee deems to be
necessary or appropriate to the administration of the Plan. The interpretation
and construction by the Committee of any provision of the Plan, any Award or any
Award Agreement shall be final, binding and conclusive. Without limitation, the
Committee shall have full and final authority, subject to the other terms and
conditions of the Plan, to:

          (i)  designate Grantees;

         (ii)  determine the type or types of Awards to be made to a Grantee;

        (iii)  determine the number of shares of Stock to be subject to an
Award;

        (iv)  establish the terms and conditions of each Award (including, but
not limited to, the Option Price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto);

         (v)  prescribe the form of each Award Agreement; and

(vi)  amend, modify, or supplement the terms of any outstanding Award including
the authority, in order to effectuate the purposes of the Plan, to modify Awards
to foreign nationals or individuals who are employed outside the United States
to recognize differences in local law, tax policy, or custom.

3.2. Restrictions; No Repricing. 

 

Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR that causes the Option SAR to become subject to
Section 409A without the Grantee’s prior written approval.  Notwithstanding any
provision herein to the contrary, the repricing of Options or

2

--------------------------------------------------------------------------------

 

 

SARs is prohibited without prior written approval of the Company’s
stockholders.  For this purpose, a “repricing” means any of the following (or
any other action that has the same effect as any of the following): (A) changing
the terms of an Option or SAR to lower its Option Price or SAR Exercise Price;
(B) any other action that is treated as a “repricing” under generally accepted
accounting principles; and (C) repurchasing for cash or canceling an Option or
SAR at a time when its Option Price or SAR Exercise Price is greater than the
Fair Market Value of the underlying shares in exchange for another Award, unless
the cancellation and exchange occurs in connection with a change in
capitalization or similar change under Section 15 of the 2010 Omnibus Plan.  A
cancellation and exchange under clause (C) would be considered a “repricing”
regardless of whether it is treated as a “repricing” under generally accepted
accounting principles and regardless of whether it is voluntary on the part of
the Grantee.

 

3.3. No Liability

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.

3.4. Book Entry

Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.

4.



STOCK SUBJECT TO THE PLAN 

4.1. Authorized Number of Shares

Subject to adjustment under Section 9, the aggregate number of shares of Common
Stock that may be initially issued pursuant to the Plan is 1,300,000 shares.

4.2. Share Counting

If any Award under the Plan expires, or is terminated, surrendered or forfeited,
in whole or in part, or the shares of Common Stock are not delivered because the
Award is settled in cash or used to satisfy the applicable tax withholding
obligations, the unissued Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan.  If shares of Common Stock
issued pursuant to the Plan are repurchased by, or are surrendered or forfeited
to the Company at no more than cost, such shares of Common Stock shall again be
available for the grant of Awards under the Plan.

5.



EFFECTIVE DATE, DURATION AND AMENDMENTS 

5.1. Term

The Plan shall be effective as of the Effective Date.  The Plan shall terminate
automatically on the Termination Date and may be terminated on any earlier date
as provided in Section 5.2.  

5.2. Amendment and Termination of the Plan

The Committee may, at any time and from time to time, amend, suspend, or
terminate the Plan as to any Awards which have not been made. An amendment shall
be contingent on approval of the Company’s shareholders to the extent stated by
the Committee, required by applicable law or required by applicable stock
exchange listing requirements.  No Awards shall be made after the Termination
Date. The applicable terms of the Plan, and any terms and conditions applicable
to Awards granted prior to the

3

--------------------------------------------------------------------------------

 

 

Termination Date shall survive the termination of the Plan and continue to apply
to such Awards.  No amendment, suspension, or termination of the Plan shall,
without the consent of the Grantee, materially impair rights or obligations
under any Award theretofore awarded. 

6.



ELIGIBILITY 

Grantees under the Plan will be such Eligible Individuals as are selected from
time to time by the Committee in its sole discretion, and such Grantees shall be
eligible to receive an Award in accordance with Section 8.  

7.



AWARD AGREEMENT

Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Committee shall from time to time determine.  Without limiting the
foregoing, an Award Agreement may be provided in the form of a notice which
provides that acceptance of the Award constitutes acceptance of all terms of the
Plan and the notice.  Award Agreements granted from time to time or at the same
time need not contain similar provisions but shall be consistent with the terms
of the Plan.

8.



awards

8.1. Inducement RSU Awards 

The Committee may, from time to time and in its sole discretion, grant to
Grantees an award of restricted stock units (an “Inducement RSU Award”) in such
form as the Committee may from time to time approve.

8.2. Other Awards

In addition to Inducement RSU Awards granted pursuant to Section 8.1, the
Committee is authorized to grant an alternative form of Award (other than
Incentive Stock Options), as long as such form of Award is provided for in the
2010 Omnibus Plan.

9.



EFFECT OF CHANGES IN CAPITALIZATION 

9.1. Changes in Stock

Subject to any required action by the shareholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the shareholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and class of shares
subject to the Plan and to any outstanding Awards, and in the Option Price, SAR
Exercise Price or Purchase Price per share of any outstanding Awards in order to
prevent dilution or enlargement of Grantees’ rights under the Plan. For purposes
of the foregoing, conversion of any convertible securities of the Company shall
not be treated as “effected without receipt of consideration by the Company.” If
a majority of the shares which are of the same class as the shares that are
subject to outstanding Awards are exchanged for, converted into, or otherwise
become (whether or not pursuant to a Change in Control) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Awards to provide that such Awards are for New Shares. In the

4

--------------------------------------------------------------------------------

 

 

event of any such amendment, the number of shares subject to, and the Option
Price, SAR Exercise Price or Purchase Price per share of, the outstanding Awards
shall be adjusted in a fair and equitable manner as determined by the Committee,
in its discretion.  Any fractional share resulting from an adjustment pursuant
to this Section shall be rounded down to the nearest whole number and the Option
Price, SAR Exercise Price or Purchase Price per share shall be rounded up to the
nearest whole cent.  In no event may the exercise price of any Award be
decreased to an amount less than the par value, if any, of the stock subject to
the Award. The Committee in its sole discretion, may also make such adjustments
in the terms of any Award to reflect, or related to, such changes in the capital
structure of the Company or distributions as it deems appropriate. Adjustments
determined by the Committee pursuant to this Section shall be made in accordance
with Section 409A to the extent applicable.

9.2. Change in Control 

9.2.1. Consequences of a Change in Control

Subject to the requirements and limitations of Section 409A if applicable, the
Committee may provide for any one or more of the following in connection with a
Change in Control:

9.2.1.1 Accelerated Vesting. The Committee may, in its discretion, provide in
any Award Agreement or, in the event of a Change in Control, may take such
actions as it deems appropriate to provide for the acceleration of the
exercisability, vesting and/or settlement in connection with such Change in
Control of each or any outstanding Award or portion thereof and shares acquired
pursuant thereto upon such conditions, including termination of the Grantee’s
Service prior to, upon, or following such Change in Control, to such extent as
the Committee shall determine.

9.2.1.2 Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Grantee, either assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section, if
so determined by the Committee, in its discretion, an Award denominated in
shares of Stock shall be deemed assumed if, following the Change in Control, the
Award confers the right to receive, subject to the terms and conditions of the
Plan and the applicable Award Agreement, for each share of Stock subject to the
Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled; provided, however, that if such consideration is not solely common
stock of the Acquiror, the Committee may, with the consent of the Acquiror,
provide for the consideration to be received upon the exercise or settlement of
the Award, for each share of Stock subject to the Award, to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in Control. If
any portion of such consideration may be received by holders of Stock pursuant
to the Change in Control on a contingent or delayed basis, the Committee may, in
its sole discretion, determine such Fair Market Value per share as of the time
of the Change in Control on the basis of the Committee’s good faith estimate of
the present value of the probable future payment of such consideration. Any
Award or portion thereof which is neither assumed or continued by the Acquiror
in connection with the Change in Control nor exercised or settled as of

5

--------------------------------------------------------------------------------

 

 

the time of consummation of the Change in Control shall terminate and cease to
be outstanding effective as of the time of consummation of the Change in
Control. 

9.2.1.3 Cash-Out of Awards. The Committee may, in its discretion and without the
consent of any Grantee, determine that, upon the occurrence of a Change in
Control, each or any Award or a portion thereof outstanding immediately prior to
the Change in Control and not previously exercised or settled shall be canceled
in exchange for a payment with respect to each vested share (and each unvested
share, if so determined by the Committee) of Stock subject to such canceled
Award in (i) cash, (ii) stock of the Company or of a corporation or other
business entity a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a Fair Market Value equal to the
Fair Market Value of the consideration to be paid per share of Stock in the
Change in Control, reduced by the exercise or purchase price per share, if any,
under such Award. If any portion of such consideration may be received by
holders of Stock pursuant to the Change in Control on a contingent or delayed
basis, the Committee may, in its sole discretion, determine such Fair Market
Value per share as of the time of the Change in Control on the basis of the
Committee’s good faith estimate of the present value of the probable future
payment of such consideration. In the event such determination is made by the
Committee, the amount of such payment (reduced by applicable withholding taxes,
if any) shall be paid to Grantees in respect of the vested portions of their
canceled Awards as soon as practicable following the date of the Change in
Control and in respect of the unvested portions of their canceled Awards in
accordance with the vesting schedules applicable to such Awards.

9.3. Adjustments

Adjustments under this Section 9 related to shares of Stock or securities of the
Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.

10.



No Limitations on Company

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

11.



TERMS APPLICABLE GENERALLY TO AWARDS GRANTED UNDER THE PLAN

11.1. Disclaimer of Rights

No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Grantee, so long as such
Grantee continues to be a Service Provider. The obligation of the Company to pay
any benefits pursuant

6

--------------------------------------------------------------------------------

 

 

to this Plan shall be interpreted as a contractual obligation to pay only those
amounts described herein, in the manner and under the conditions prescribed
herein. The Plan shall in no way be interpreted to require the Company to
transfer any amounts to a third party trustee or otherwise hold any amounts in
trust or escrow for payment to any Grantee or beneficiary under the terms of the
Plan.

11.2. Withholding Taxes

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any shares of Stock upon the exercise of an Option or SAR, or
(iii) otherwise due in connection with an Award. At the time of such vesting,
lapse, or exercise, the Grantee shall pay to the Company or the Affiliate, as
the case may be, any amount that the Company or the Affiliate may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Company or the Affiliate, which may be withheld by the
Company or the Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company or the Affiliate to withhold the minimum required number of
shares of Stock otherwise issuable to the Grantee as may be necessary to satisfy
such withholding obligation or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 11.2 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

11.3. Captions

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or any Award Agreement.

11.4. Other Provisions

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Committee, in its sole
discretion.

11.5. Number and Gender

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

11.6. Severability

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

7

--------------------------------------------------------------------------------

 

 

11.7. Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Wisconsin without giving effect to the principles of conflicts of law,
provided that the provisions set forth herein that are required to be governed
by the Delaware General Corporation Law shall be governed by such law.

11.8. Section 409A

11.8.1. Short-Term Deferrals

For each Award intended to comply with the short-term deferral exception
provided for under Section 409A, the related Award Agreement shall provide that
such Award shall be paid out by the later of (i) the 15th day of the third month
following the Grantee’s first taxable year in which the Award is no longer
subject to a substantial risk of forfeiture or (ii) the 15th day of the third
month following the end of the Company’s first taxable year in which the Award
is no longer subject to a substantial risk of forfeiture.

11.8.2. Adjustments

To the extent that the Committee determines that a Grantee would be subject to
the additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A as a result of any provision of any Award, to the
extent permitted by Section 409A, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional tax. The
Committee shall determine the nature and scope of such amendment.

11.9. Separation from Service

The Committee shall determine the effect of a Separation from Service upon
Awards, and such effect shall be set forth in the appropriate Award
Agreement.  Without limiting the foregoing, the Committee may provide in the
Award Agreements at the time of grant, or any time thereafter with the consent
of the Grantee, the actions that will be taken upon the occurrence of a
Separation from Service, including, but not limited to, accelerated vesting or
termination, depending upon the circumstances surrounding the Separation from
Service.

11.10. Transferability of Awards

11.10.1.  Transfers in General

Except as provided in Section 11.10.2, no Award shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Grantee, only
the Grantee personally (or the Grantee’s personal representative) may exercise
rights under the Plan.

11.10.2.  Family Transfers

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award to any Family Member. For the purpose of this
Section 11.10.2, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Grantee) in
exchange for an interest in that entity.

8

--------------------------------------------------------------------------------

 

 

Following a transfer under this Section 11.10.2, any such Award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer. Subsequent transfers of transferred Awards are prohibited
except to Family Members of the original Grantee in accordance with this
Section 11.10.2 or by will or the laws of descent and distribution. 

11.11. Dividends and Dividend Equivalent Rights

If specified in the Award Agreement, the recipient of an Award under this Plan
may be entitled to receive, currently or on a deferred basis, dividends or
dividend equivalents with respect to the Common Stock or other securities
covered by an Award.  The terms and conditions of a dividend equivalent right
may be set forth in the Award Agreement.  Dividend equivalents credited to a
Grantee may be paid currently or may be deemed to be reinvested in additional
shares of Stock or other securities of the Company at a price per unit equal to
the Fair Market Value of a share of Stock on the date that such dividend was
paid to shareholders, as determined in the sole discretion of the Committee.

 

 

 

EXACT SCIENCES CORPORATION

 

 

By:

/s/ Kevin T. Conroy

 

Kevin T. Conroy

 

 

Title:

Chief Executive Officer

 

 

 

 

The Plan was adopted by the Compensation Committee of the Board of Directors on
January 25, 2016.

9

--------------------------------------------------------------------------------